Title: From George Washington to William Pearce, 19 August 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Baltimore 19th Augt 1796.
        
        At this place I have seen Mr Thos Ringgold, who is very desirous of availing himself of your testimony in his pending suit. I have told him, that my consent to this measure has been freely given—and that it depended entirely upon yourself, and the state of your health, whether you attended or not.
        Mentioning to him the probability of your quitting the Superintendance of my business, he said it was reported, that a person of the name of Cannon, who Manages for Saml Chew Esqr. was about to leave that employ; and that in his opinion, he was most excellently qualified for such a trust as mine.
        You know that it is not my inclination to part with you; but if you are decided on doing it, it will be better for both you & me (if I can get a suitable person for a successor) that it should take place at the usual time (the first of Jany) than in March or April; when, it is not probable, I should be able to find a competent character unengaged to Superintend my concerns for the remainder of that yea⟨r.⟩
        From these considerations, and understanding further, from Mr Ringgold, that you are well acquainted with the person & character of Mr Cannon, I am lead to request, if you should go to the Eastern shore; that you would ascertain with precision whether he means to quit Mr Chew’⟨s⟩ Service or not. and if he does, and you (who know the nature of my concerns so well) should be clearly of opinion that he is competent to the judicious management of them, that you would know whether he would undertake the trust, and on what terms; for I never gave more than a hundred pounds Virga currency to any, except yourself; nor do I think I shall ever do it again to any one, whose character in this line, is not perfectly established.
        It is not my wish to entice Mr Cannon (however deserving he may be) from Mr Chew; but if he has thoughts of leaving that Gentleman, I may as well apply to him—if you do not continue another year—as any one Else. and it is necessary for me to hear from you as soon as possible on this subject; as some persons have, and others may, offer as Managers.
        If you have not re-engaged Violet and Cash, fail not to use your utmost exertions to supply their places, especially from the best

farming parts of the Eastern Shore, if it can be accomplished. A letter from you to me, written on the Eastern shore will certainly get to my hands if it is put into the line of Any Post Rider. I wish you well and am Your friend
        
          Go: Washington
        
      